NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 17-2833


                            UNITED STATES OF AMERICA

                                             v.

                                   LEROY FRAZIER,

                                                        Appellant
                                   ________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-16-cr-00355-001)
                      District Judge: Honorable Mark A. Kearney


                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 28, 2018

        Before: AMBRO, CHAGARES, and GREENAWAY, JR., Circuit Judges

                             (Opinion filed: October 1, 2018)


                                       OPINION *
                                   ________________

AMBRO, Circuit Judge

       Undercover police officers observed Leroy Frazier engage in three drug

transactions. He removed what appeared to be a firearm from his waistband and placed it


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
under the hood of his car. As he drove away, the undercover officers relayed their

observations to backup officers, who arrived soon after and stopped Frazier in his

vehicle. When the officers approached, Frazier refused to leave the car and resisted the

officers’ attempts to extract him. Eventually, the officers removed him from the vehicle

and arrested him. The officers, believing the car contained contraband, searched it and

found a firearm under the hood and crack cocaine in the passenger compartment.

       Before his trial, Frazier moved to suppress the firearm and the cocaine, arguing the

police did not have probable cause to search his car. The District Court denied the

motion. A jury convicted him of possession of a firearm by a felon in violation of 18

U.S.C. § 922(g)(1).

       He has appealed the Court’s denial of his motion to suppress, arguing that the

police lacked both reasonable suspicion to detain him and probable cause to arrest him

and search his car. The District Court had jurisdiction under 18 U.S.C. § 3231, and we

have jurisdiction under 28 U.S.C. § 1291. We review the Court’s factual findings for

clear error and its conclusions of law de novo. See United States v. Pierce, 622 F.3d 209,

210 (3d Cir. 2010).

       The Court correctly concluded the officers had reasonable suspicion to detain

Frazier. “[A]n officer may, consistent with the Fourth Amendment, conduct a brief,

investigatory stop when the officer has a reasonable, articulable suspicion that criminal

activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing Terry v. Ohio,

392 U.S. 1, 30 (1968)). To establish reasonable suspicion, “[an] officer must be able to

articulate more than an ‘inchoate and unparticularized suspicion or “hunch”’ of criminal

                                             2
activity.” Id. at 123–24 (quoting Terry, 392 U.S. at 27). Here, the officers observed

Frazier participate in three drug transactions and place what appeared to be a firearm

under the hood of his car. Taken together, these observations support a finding of

reasonable suspicion.

       Combined with Frazier’s refusal to leave the car, they also established the

probable cause necessary to search the vehicle. “[A] search is not unreasonable if based

on facts that would justify the issuance of a warrant, even though a warrant has not

actually been obtained.” United States v. Ross, 456 U.S. 798, 809 (1982). Because the

officers developed probable cause to believe contraband was in Frazier’s car, the

automobile exception to the Fourth Amendment applies. See Pennsylvania v. Labron,

518 U.S. 938, 940 (1996) (per curiam). Alternatively, the search was also incident to

Frazier’s arrest because the officers reasonably believed the car contained evidence of a

drug-trafficking or firearm offense. See Arizona v. Gant, 556 U.S. 332, 347 (2009) (“If

there is probable cause to believe a vehicle contains evidence of criminal activity,

[officers may search] any area of the vehicle in which the evidence might be found.”).

Accordingly, the officers had probable cause to search Frazier’s car.

       Thus we affirm.




                                             3